Title: To James Madison from Josef Yznardy, 13 September 1802
From: Yznardy, Josef
To: Madison, James


					
						Sir.
						Cadiz 13th. September 1802.
					
					Referring to my last Respects ⅌ this opportunity, and having since learn’d from John Hunter 

Esqr. Consul General to his Britannick Majesty at Madrid just arrived from Lisbon that the 

Portugues Government have determin’d to deny entrance to all American Produce in that Kingdom, I 

think it my duty to communicate it to you let it be true or not the report.  With due respect & 

veneration, I have the honour to be very Sincerely, sir, Your most obt. & hble Servt.
					
						Josef Yznardy
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
